Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 1 of 9




                     EXHIBIT A
   Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 2 of 9

                                                                          Service of Process
                                                                          Transmittal
                                                                          01/08/2021
                                                                          CT Log Number 538860038
TO:     Viraj Telang
        Lyft, Inc.
        185 BERRY ST STE 5000
        SAN FRANCISCO, CA 94107-2503

RE:     Process Served in Nevada

FOR:    Lyft, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Ethan Rodriguez, etc., Pltf. vs. Lyft, Inc., etc., et al., Dfts.
DOCUMENT(S) SERVED:               Summons, Complaint
COURT/AGENCY:                     Clark County District Court, NV
                                  Case # A21827443C
NATURE OF ACTION:                 Personal Injury - Vehicle Collision - 03/12/2019
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:         By Process Server on 01/08/2021 at 12:30
JURISDICTION SERVED :             Nevada
APPEARANCE OR ANSWER DUE:         within 20 days after this Summons is served on you, exclusive of the day of service
                                  (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):          STEVEN M. ROGERS
                                  HICKS & BRASIER, PLLC
                                  2630 S. Jones Blvd.
                                  Las Vegas, NV 89146
                                  (702) 628-9888
ACTION ITEMS:                     CT has retained the current log, Retain Date: 01/11/2021, Expected Purge Date:
                                  01/16/2021

                                  Image SOP

                                  Email Notification, Adrienne Young adrienneyoung@lyft.com

                                  Email Notification, John Pellegrini jpellegrini@lyft.com
                                  Email Notification, Sam Gall sgall@lyft.com

                                  Email Notification, Arielle Stephenson astephenson@lyft.com

                                  Email Notification, Sop Connector gdouglas@lyft.com

                                  Email Notification, Viraj Telang virajt@lyft.com

                                  Email Notification, Adam Jacobs ajacobs@lyft.com




                                                                          Page 1 of 2 / AN
    Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 3 of 9

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/08/2021
                                                                                                    CT Log Number 538860038
TO:         Viraj Telang
            Lyft, Inc.
            185 BERRY ST STE 5000
            SAN FRANCISCO, CA 94107-2503

RE:         Process Served in Nevada

FOR:        Lyft, Inc. (Domestic State: DE)




REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  701 S. Carson Street
                                                  Suite 200
                                                  Carson City, NV 89701
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / AN
                 Case 2:21-cv-00208-APG-EJY1/7/2021
                                              Document    1-2 Filed 02/08/21 Page 4 of 9
                                                    9:46 AM




                                                 DISTRICT COURT
                                              CLARK COUNTY,NEVADA

   ETHAN RODRIGUEZ,individually,                                       )
                                                                       )        CASE NO.: A-21-827443-C
                           Plaintiff,                                  )        DEPT. NO.: 1
                                                                       )
                                                                       )
   LYFT,INC. a Foreign Corporation; DOE DRIVER;                        )
   DOES I through X,inclusive; ROE CORPORATIONS                        )
   XI through XX,inclusive,                                            )
                                                                       )
                           Defendants.                                 )
                                                                       )

                                                         SUMMONS

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS.READ THE INFORMATION BELOW

To THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth in the
Complaint.
                                                        LYFT,INC.
       1. If you intend to-defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of
service, you must do the following:
               a. File with the Clerk of this Court, whose address is shown below, a formal written response to the
                   Complaint in accordance with the rules of the Court, with the appropriate filing fee.
               b. Serve a copy of your response upon the attorney whose name and address is shown below.

       2. Unless you respond, your default will be entered upon application of the Plaintiff(s) and this Court may enter a
judgment against you for the relief demanded in the Complaint, which could result in the taking of money or property or
other relief requested in the Complaint.

     3. If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your response
may be filed on time.

      4. The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission
members and legislators, each have 45 days after service of this summons within which to file an answer or other
responsive pleading to the complaint.

Issued at the direction of                                         STEVEN D. GRIERSON
HICKS & BRASIER,PLLC                                               CLERK OF COUR:11',


By:       /s/Steven M Rogers                                                            fi-xj .1.                    1/7/2021
   Steven M. Rogers, Esq.                                           eput lerk                 *Date
   2630 S. Jones Blvd.                                             Count Court tiouse -      /
    Las Vegas, NV 89146                                  _         200 Lewis Avenue
   Attorneysfor Plaintiff                                          Las Vegas, Nevada 89155
                                                                   Robyn Rodriguez
NOTE: When service is by publication, add a brief statement of the object of the action. See NRCP 4(b). Revised 03/99/jb
       Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 5 of 9
                                                                              Electronically Filed
                                                                              1/6/2021 12:55 PM
                                                                              Steven D. Grierson
                                                                              CLER OF THE COU

  1   COMP
      STEVEN M. ROGERS,ESQ.
 2
      Nevada Bar No. 10975
 3    HICKS & BRASIER,PLLC
      2630 S. Jones Blvd.                                                CASE NO: A-21-8274 3-C
 4    Las Vegas, Nevada 89146                                                       Departme t 1
 5
      Phone:(702)628-9888
      Fax:(702)960-4118
 6    E-Mail: srogers@lvattorneys.com
      Attorneyfor Plaintiff
 7

 8
                                            DISTRICT COURT
 9
                                         CLARK COUNTY,NEVADA
10

II    ETHAN RODRIGUEZ,individually,                 ) CASE NO.:
                                                    ) DEPT. NO.:
12                          Plaintiff,              )
       vs.                                          ) COMPLAINT
13
                                                    )
14    LYFT,INC. a Foreign Corporation; DOE          )
      DRIVER; DOES I through X,inclusive;           )
.15   ROE CORPORATIONS XI through XX,               )
      inclusive,                                    )
16
                                                    )
17                          Defendants.             )
                                                    )
18

19
                                         PLAINTIFF'S COMPLAINT
             Plaintiff ETHAN RODRIGUEZ, by and through his attorney of record, STEVEN M.
20
      ROGERS, ESQ., of HICKS & BRASIER, PLLC, and for his causes of action against
21
      Defendants, and each of them, complains and alleges as follows:
22

                                         GENERAL ALLEGATIONS
23

             1. That Plaintiff ETHAN RODRIGUEZ (hereinafter "Plaintiff') is, and at all times
24

      mentioned herein, was, a resident of the County of Clark, State of Nevada.
25

             2. That Defendant LYFT, INC. is, and at all times mentioned herein, was a foreign
26

      Corporation, licensed to do business in the County of Clark, State of Nevada
27

28



                                                     1
       Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 6 of 9



 1            3. That Defendant DOE DRIVER was at all times mentioned herein a resident of the
 2    State of Nevada.
 3           4. That the true names and capacities of the Defendants designated herein as Doe
 4    individuals or Roe Corporations are presently unknown to Plaintiff at this time, who therefore
 5    sues said Defendants by such fictitious names. When the true names and capacities of these
 6    defendants are ascertained, Plaintiff will amend this Complaint accordingly.
 7            5. That at all times pertinent, Defendants were agents, servants, employees or joint
 8    venturers of every other Defendant herein, and at all times mentioned herein were acting within
 9    the scope and course of said agency, employment, or joint venture, with knowledge and
10    permission and consent of all other named Defendants.
11           6. That Plaintiff is, and at all times mentioned herein, was a passenger in a vehicle
12    driven by Defendant DOE DRIVER.
13           7. That on March 12, 2019, in Clark County, Nevada, Defendant DOE DRIVER while
14    in the course and scope of his employment with Defendant, LYFT, INC., negligently operated
15    the Vehicle, causing a collision, or incident, resulting in injuries to Plaintiff.
16           8. As a direct and proximate result of the negligence of Defendants, Plaintiff sustained
17    injuries, all or §ome of which conditions may be permanent and disabling, and all to Plaintiffs'
18   (Image in a sum in excess of S15,000.
19           9. That as a direct and proximate result of the negligence of Defendant, Plaintiff
20    received medical and other treatment for the aforementioned injuries, and that said services,
21   care, and treatment are continuing and shall continue in the future, all to the damage of Plaintiff.
22            10. That as a direct and proximate result of the negligence of Defendant, Plaintiff has
23    been required to, and has limited occupational and recreational activities, which have caused
24   and shall continue to cause Plaintiff loss of earning capacity, lost wages, physical impairment,
25    mental anguish, and loss of enjoyment of life, in a presently unascertainable amount.
26            1 1. That as a direct and proximate result of the aforementioned negligent of all
27   Defendants, Plaintiff has been required to engage the services of an attorney, incurring
28   attorney's fees and costs to bring this action.


                                                        2
          Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 7 of 9



 1                                     FIRST CAUSE OF ACTION
 2                                               (Negligence)
 3            12. Plaintiff incorporates paragraphs 1 through 11 of this Complaint as though fully set
 4   forth herein.
 5            13. Defendant DOE DRIVER owed Plaintiff a duty of care to operate his vehicle in a
6    reasonable and safe manner.
 7            14. The acts of Defendant DOE DRIVER, as described herein, violated the traffic laws
 8   of the State of Nevada and Clark County, constituting negligence per se.
 9            15. Plaintiff belongs to a class of persons that the traffic laws of the State of Nevada
10   and Clark County were designed to protect.
11    •       16. Defendant DOE DRIVER breached that duty of care by causing an accident, or
12   incident, that caused Plaintiff injuries.
13            17. As a direct and proximate result of Defendants' negligence and violation of law,
14   Plaintiff was physically injured and received medical and other treatment for said injuries.
15   Medical services, care, and treatment are continuing and will continue in the future, all to
16   Plaintiffs detriment.
17            18. As a direct and proximate result of Defendants' negligence and violation of law,
18   Plaintiff has been forced to engage in limited occupational and recreational activities, which
19   have caused and shall continue to cause Plaintiff a loss in his earning capacity, lost wages,
20   physical impairment, mental anguish, and loss of enjoyment of life, in an amount that is
21   presently unascertainable.
22            19. As a direct and proximate result of Defendants' negligence and violation of law,
23   Plaintiff has been damaged in an amount in excess of $15,000.00.
24            20. As a direct and proximate result of Defendants' negligence and violation of law,
25   Plaintiff has been forced to retain the services of an attorney, incurring attorney's fees and costs
26   to bring this action.
27   ///
28   ///


                                                       3
      Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 8 of 9



 1                                 SECOND CAUSE OF ACTION
 2                              (Negligent Hiring and Retention)
 3          21. Plaintiff incorporates paragraphs 1 through 23 as though fully set forth herein.
 4          22. Defendant Lyft owed a duty of care to Plaintiff to use reasonable care in the hiring
 5   ofits employees.
6           23. Defendant Lyft breached that duty by hiring Defendant DOE DRIVER even though
 7   it knew, or through the exercise of reasonable care should have known, of Defendant DOE
 8   DRIVER's dangerous propensities, inexperience, or incompetence.
 9          24. Defendant Lyft owed a duty of care to Plaintiff to use reasonable care in the hiring
10   and retention of its employees.
11          25. Defendant Lyft breached that duty by failing to reasonably hire or retain Defendant
12   DOE DRIVER due to Defendant DOE DRIVER's inability to properly and safely perform
13   Defendant DOE DRIVER's duties.
14          26. As a direct and proximate result of the negligent hiring and retention by Defendant
15   Lyft, concurring with the negligent acts of Defendant DOE DRIVER, Plaintiff has been
16   damaged in an amount in excess of $15,000.00.
17                                 THIRD CAUSE OF ACTION
18                            (Negligent Training and Supervision)
19          27. Plaintiff incorporates paragraphs 1 through 26 as though fully set forth herein.
20          28. Defendant Lyft owed a duty of care to Plaintiff to use reasonable care in the training
21   of its employees.
22          29. Defendant Lyft breached that duty by failing to reasonably train Defendant DOE
23   DRIVER regarding Defendant DOE DRIVER's duties and/or operating Defendant's Vehicle.
24          30. Defendant Lyft owed a duty of care to Plaintiff to use reasonable care in the training
25   and supervision of its employees.
26          31. Defendant Lyft breached that duty by failing to reasonably train and supervise
27   Defendant DOE DRIVER regarding Defendant DOE DRIVER's performance of work duties
28   and operating the Cab.


                                                    4
      Case 2:21-cv-00208-APG-EJY Document 1-2 Filed 02/08/21 Page 9 of 9



 1          32. As a direct and proximate result of the negligent training and supervision by
 2   Defendant Lyft, concurring with the negligent acts of Defendant DOE DRIVER, Plaintiff has
 3   been damaged in an amount in excess of $15,000.00.
 4           WHEREFORE,Plaintiff, expressly reserves the right to amend this complaint prior to or
 5   at the time of trial of this action to insert those items of damage not yet fully ascertainable, pray
 6   judgment against all Defendants, and each of them, as follows:
 7           1.     For general damages sustained by Plaintiff in an amount in excess of $15,000.00;
 8          2.      For special damages sustained by Plaintiff in an amount in excess of $15,000.00;
 9          3.      For reasonable attorney's fees and costs;
10          4.      For interest at the statutory rate; and
11          5.      For such other relief as the Court deems just and proper.
12          DATED THIS 6th day of January, 2021.
13                                                        HICKS & BRASIER,PLLC
14

15                                                             /s/Steven M Rogers
                                                          STEVEN M. ROGERS,ESQ.
16
                                                          Nevada Bar No. 10975
17                                                        2630 S. Jones Blvd.
                                                          Las Vegas, Nevada 89146
18                                                        Attorneysfor Plaintiff
19

20

21

22

23

24

25

26

27

28



                                                      5
